Citation Nr: 0021724	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  00-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to December 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for bilateral hearing loss disability.

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in October 1999.  In July 
2000, the veteran and his representative appeared before a 
Member of the Board via a video conference hearing.  In July 
2000, the veteran submitted additional evidence and waived RO 
consideration of such evidence.


FINDINGS OF FACT

1.  Service connection for deafness (hearing loss) was denied 
by the RO in a March 1960 rating decision.  The veteran did 
not appeal that decision.

2.  The additional documentation submitted with regard to the 
veteran's petition to reopen his claim of entitlement to 
service connection for bilateral hearing loss disability is 
new, relevant, and directly relates to the issue at hand.

3.  Competent evidence showing a nexus between the veteran's 
bilateral hearing loss disability and his active service is 
not of record.



CONCLUSIONS OF LAW

1.  The additional documentation received since the March 
1960 rating decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for 
bilateral hearing loss disability.  38 U.S.C.A. §§  5107, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss 
disability.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when determining whether the evidence is new and material, 
the VA must conduct a three-step test: first, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991); second, if new and material evidence has 
been presented, immediately upon reopening the claim, the VA 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); and third, if the claim is well grounded, the VA 
may evaluate the claim after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. 
West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1999), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

Service connection for deafness (hearing loss) was previously 
denied in March 1960.  The veteran did not appeal and that 
decision became final.  The evidence considered at the time 
of that decision included service medical records, a January 
1960 private medical report, support statement from the 
veteran's mother, and the veteran's claim.

At his entrance examination in April 1959, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
30
X
35
LEFT
0
10
30
X
30

On reevaluation in May 1959, the veteran was placed on 
hearing profile of H-3.  Service medical records show 
findings of hearing loss on audiogram with a diagnosis of 
deafness, not elsewhere classified, bilateral, cause unknown.  
An October 1959 medical evaluation board noted that the 
veteran reported bilateral hearing loss following the measles 
at age 8.  At enlistment examination, audiogram revealed 
bilateral high frequency perceptive loss from 2000 though 
8000.  


An audiogram during medical board evaluation period revealed 
air conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
25
35
45
35
X
LEFT
20
30
35
40
40

Speech discrimination was 96 percent in the right ear and 92 
percent in the left ear.
The diagnosis was bilateral perceptive deafness, which was 
believed to be due to sequelae of the measles at age 8.  In 
October 1959, the Medical Board indicated that it had 
compared audiograms at this time with those taken at onset of 
loss at age 8, and that there had been no progression of 
loss.  The Medical Board determined that the hearing loss 
disability was present prior to enlistment and had not been 
aggravated during service, and thus recommended that the 
veteran be discharged.  The veteran was discharged from 
active duty in December 1959.

In the February 1960 rating decision, the RO noted that 
comparison of audiograms at age 8 and at discharge indicated 
no progression of the hearing loss.  The RO found that there 
was no aggravation in service and thus, no valid claim.  The 
veteran did not appeal this decision.

In a statement received in February 1960, the veteran's 
physician, G.S. Roach, stated that the veteran was seen in 
July 1950, at age of 8, complaining of hearing loss of 2 
years duration following the measles.  According to Dr. 
Roach, the audiogram showed flat line hearing loss in both 
hears of approximately 40 decibels throughout the 
frequencies.  Repeat audiograms in September 1950 and 1953 
showed essentially the same findings.  Dr. Roach stated that 
an October 1959 audiogram showed a slight increase in the 
amount of loss.  In February 1960 letter, the veteran's 
mother stated that the veteran's hearing loss was worse 
following his discharge from service.    

In a March 1960 rating decision, the RO, after reviewing the 
physician's statement, determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The veteran did not appeal this decision.

In November 1998, the veteran has requested that his claim 
for service connection for hearing loss disability be 
reopened.  

Evidence submitted or associated with the claims file since 
the March 1960 denial consists of private medical records, 
support statements, and the veteran's statements and 
testimony.  Private medical records received in July 1999 
contained audiograms from 1990, 1993, and 1999.

A 1990 audiogram revealed air conduction thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
65
60
LEFT
40
55
55
55

A 1993 audiogram revealed air conduction thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
60
65
LEFT
45
60
55
60

A 1996 audiogram revealed air conduction thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
70
55
LEFT
50
60
60
60

A 1999 audiogram revealed air conduction thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
70
60
LEFT
50
60
55
70

Additionally, the veteran presented testimony at hearings in 
October 1999 and July 2000 to the effect that his hearing 
loss worsened during service as a result of his exposure to 
demolition and gunfire.  In July 1999, family members of the 
veteran submitted statements stating that the veteran's 
hearing was worse after he returned from military service.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).   See Hodge.  Upon review, the 
evidence submitted since the March 1960 decision shows 
additional treatment of the veteran's bilateral hearing loss 
disability.  As such evidence pertains directly the 
disability in question and is not cumulative or redundant, 
the Board finds that this evidence must be considered to 
fairly decide the claim.  In this case, the evidence meets 
the definition of new and material evidence and requires that 
the claim be reopened.  38 U.S.C.A. § 5108 (West 1991).

The second part of the test is that once new and material 
evidence has been presented and the case is reopened, the VA 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).

II.  Well grounded

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial 
burden has been met, and VA is obligated under 38 U.S.C. 
§ 5107(a) to assist the claimant in developing the facts 
pertinent to the claim.  Accordingly, the threshold question 
that must be resolved in this appeal is whether the veteran 
has presented evidence that the claim is well grounded; that 
is, that the claim is plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a)(1999).  
 
In the instant case, the veteran's service medical records 
show that hearing loss was noted at the time he entered 
active duty.  In October 1959, a service medical board 
determined that the veteran was unfit for military service, 
that the hearing loss disability existed prior to service, 
and that hearing loss was not aggravated during service.  
Therefore, as the veteran's hearing loss disability was noted 
at the time of induction, the veteran is not entitled to a 
presumption of soundness.  38 C.F.R. § 3.304(b) (1999) and 
Bagby v. Derwinksi, 1 Vet. App. 225, 227 (1991).  As the 
hearing loss disability has been shown to pre-exist service, 
the Board must also address the question of whether there was 
aggravation of the disability during service.  As noted 
above, the veteran's October 1959 medical board evaluation 
report includes the veteran's hearing loss disability was not 
aggravated during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (1999).  Accordingly, the Board finds that the 
presumption of aggravation has been rebutted and thus, the 
veteran's hearing loss disability was not aggravated during 
service.  38 C.F.R. § 3.306(b) (1999); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991). 

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and has determined that 
there is no basis to conclude that there was aggravation of a 
preservice disability in the present case.  It appears that 
the veteran was treated for a preservice disability at the 
time of his entry into service.  See Hunt at 297.  

The veteran is competent to report on that which he has 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Additionally, the veteran has submitted statements 
from family members in support of his claim.  However, these 
statements that the veteran's hearing loss disability was 
aggravated during his period of active service cannot serve 
to well ground the claim because there is no information of 
record that the veteran or his family members are competent 
to make such an allegation.  This determination requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Routen v. Brown, 10 Vet. App. 183 
(1997); Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In the instant case, private medical evidence shows 
findings of hearing loss disability in the 1990s, with 
audiogram evidence of hearing loss.  The private medical 
records do not mention any increase of the disability during 
service.  Moreover, there is no medical opinion of record 
indicating a nexus between the veteran's hearing loss 
disability and his active service to include aggravation 
therein.  In view of the absence of that fact, his allegation 
that there is some relationship to inservice duties is 
unsupported.  Therefore, the Board concludes that the 
veteran's claim for service connection for hearing loss 
disability is not well grounded.  Accordingly, the claim for 
service connection for bilateral hearing loss disability is 
denied.  38 U.S.C.A. § 5107 (West 1991).



ORDER

Service connection for bilateral hearing loss disability is 
denied.  




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

